Citation Nr: 18100289
Decision Date: 04/04/18	Archive Date: 04/04/18

DOCKET NO. 13-10 832
DATE:	April 4, 2018
ISSUES DECIDED:	2	ISSUES REMANDED:	0
 
ORDER
Entitlement to service connection for hepatitis and hepatitis residuals, to include as secondary to herbicide agents is denied. 
Entitlement to service connection for a skin disorder, including vitiligo and knots, to include as secondary to herbicides agents, is denied.
FINDINGS OF FACT
1. The Veteran does not have a current hepatitis diagnosis.
2. The Veterans current liver symptoms are not shown to be causally related to his military service, to include as secondary to his presumed in-service herbicide exposure.
3. The Veterans current skin disorder, including vitiligo and knots, is not casually related to his military service, to include as secondary to his presumed in-service herbicide exposure.
CONCLUSIONS OF LAW
1. The criteria for entitlement to service connection for hepatitis or hepatitis residuals have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).
2. The criteria for entitlement to a skin disorder, including vitiligo and knots, to include as secondary to herbicide agents, have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran served on active duty from April 1960 to June 1963 and August 1963 to July 1966, to include service in the Republic of Vietnam. 
This appeal comes before the Board from a March 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 
The Veteran appeared at a hearing before a Veterans Law Judge of the Board of Veterans Appeals (Board) in March 2014.  A transcript of the hearing is of record. As this VLJ is no longer employed at the Board, in April 2017, the Veteran was offered the opportunity to testify at another hearing.  38 C.F.R. § 20.717.  The Veteran responded in April 2017 that he did not wish to have another hearing.  As such, the Board will proceed based on the evidence of record.
In March 2015, the Board reopened the previously denied claim of entitlement to service connection for hepatitis and then remanded both the hepatitis and skin disorder claims for further development.  In February 2016, the Board denied entitlement to service connection for hepatitis and a skin disorder.  The Boards decision was appealed to the United States Court of Appeals for Veterans Claims, which, in a January 2017 Order, remanded the Veterans case for action consistent with a Joint Motion for Remand, which has been completed.

In May 2017, the Board remanded this matter for further development and the case has been returned for appellate consideration. 
Additional evidence has been associated with the claims file since the last adjudication.  In November 2017, the Veterans representative waived RO consideration of that evidence.  38 C.F.R. § 20.1304 (c).
The Veteran initially submitted a claim for entitlement to service connection for hepatitis; however, at the May 2014 Board hearing, the Veteran spoke about being diagnosed with liver cysts and blood anemia.  Accordingly, the Board has recharacterized the issue on appeal to service connection for hepatitis and hepatitis residuals.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).
The Veteran initially submitted a claim of entitlement to service connection for vertigo but subsequently clarified that it was intended to be a claim for vitiligo or other skin disorder.  In an April 2017 statement, the Veteran stated he believed his skin condition is related to Agent Orange exposure during his service in the Republic of Vietnam. Therefore, the Board has recharacterized the issue accordingly. Id.
This appeal has been advanced on the Boards docket pursuant to 38 C.F.R. § 20.900 (c); 38 U.S.C. § 7107(a) (2).

 
Service Connection
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2017).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).
Moreover, a Veteran who served in the Republic of Vietnam during the Vietnam era (January 9, 1962 to May 7, 1975) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307 (a) (6) (iii).  For Veterans presumed to have been exposed to herbicide agents during the required period, a presumption of service connection exists for certain enumerated diseases.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  A presumption of service connection for a particular disability based on exposure to Agent Orange does not attach, unless specifically so determined by the Secretary of the VA.  See, e.g., 77 Fed. Reg. 47,924-47,925 (August 10, 2012).
Service connection also may be established for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability.  38 C.F.R. § 3.310(a).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury. 38 C.F.R. § 3.310.
The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.
Additionally, lay statements may service to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).
Further, it is the Boards responsibility to evaluate the entire record on appeal.  38 U.S.C. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
1. Entitlement to service connection for hepatitis.
The Veteran contends that he contracted hepatitis in service in Vietnam and that his current liver symptoms, including his liver cysts, iron deficiency anemia, hypokalemia, and hepatic steatosis, are related to his in-service hepatitis and exposure to Agent Orange.  At the March 2014 Board hearing, the Veteran testified that he was diagnosed with liver cysts about a year before the hearing and also had blood anemia; that bodys scans by a private treatment provider showed spots on his liver about ten to twelve years ago, which were also later shown in VA scans, and that the physician told him the liver cysts were probably related to his in-service hepatitis.
As an initial matter, the evidence shows that the Veteran was diagnosed in 1966 with Hepatitis A and Hepatitis B while on duty in the Republic of Vietnam and that during the pendency of the appeal the Veteran was diagnosed with liver cysts, iron deficiency anemia, and hepatic steatosis.  

Further, while the Veteran served in the Republic of Vietnam from October 1965 to July 1966 and is presumed to have been exposed to herbicides, the herbicide presumption does not apply to the Veteran because his current liver symptoms are not among the disorders listed under the herbicide presumption.  See 38 C.F.R. §§ 3.307(a)(6)(ii); 3.309(e).  As a result, service connection must be established on proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1034 (Fed. Cir. 1994).
The question for the Board is whether the Veterans current liver symptoms are at least as likely as not related to a current or past infection of hepatitis or as secondary to his herbicide exposure.  See 38 U.S.C. §§ 1110, 1131, 5107(b); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a), (d).
While the Veterans service treatment records (STRs) document a diagnosis of Hepatitis A and Hepatitis B in 1966 during service in Vietnam, the post-service VA and private treatment records do not document a diagnosis of hepatitis at any point during the appeal period.  A May 1987 VA examination report noted a history of both hepatitis A and B, without evidence of recurrences and immunity to hepatitis A and B due to natural infection with normal liver function.  At that time, the Veteran reported his symptoms of hepatitis and jaundice had never recurred.  In a February 2008 private treatment record, the Veteran reported a remote history of hepatitis B, year 1970, but the physical examination revealed no particular concerns or evidence of reoccurrence.  In a September 2009 private treatment record, a remote history of hepatitis B is noted, but the general examination revealed no hepatitis concerns or findings. While an April 2010 VA treatment record noted a hepatitis screen had been done elsewhere in 1996 and was positive, laboratory results in April 2010 and June 2016 indicated negative results for the hepatitis C antibody, or was a Hepatitis C diagnosis documented in the medical evidence of record, despite a VA request for such documentation in a September 2009 request.  Additionally, laboratory results in May 2016 revealed immunity to Hepatitis A and B due to natural infection and normal liver function, and a January 2018 VA CT scan showing normal liver morphology.
Furthermore, the post-service treatment records from 1966 to 2011 revealed no complaints or findings concerning the liver until nearly forty years after service, beginning in 2011, when medical evidence revealed findings pertaining to liver cysts, iron deficiency anemia, hypokalemia and hepatitic steatosis (fatty liver).  A September 2011 VA treated record indicated iron deficiency anemia, for which the Veteran was prescribed an iron supplement and in which the Veteran reported he no longer had fatigue or blood in the urine.  A November 2012 VA letter to the Veteran stated the laboratory blood test showed low iron without anemia.  A March 2014 VA treatment record noted a healthy liver.  A July 2016 VA treatment record indicated a longstanding history of anemia dating to 2011, and an August 2016 VA treatment record noted the anemia was caused by small bowel angioectasias.  Additionally, VA treatment records from December 2012 to August 2013 indicated treatment for hypokalemia and hepatic steatosis.  CT scans in January, February and April 2014 indicated a hepatic cyst and a smaller second cyst, with the larger cyst biopsied and diagnosed as a hemangioma, or benign growth of a blood vessel.  A September 2017 VA letter to the Veteran stated the hemangioma would not hurt the Veteran or his liver and that no further testing was needed.
The Veteran underwent a VA examination in May 2015.  Following examination of the Veteran and review of the claims file, the examiner opined that the Veteran did not have a current diagnosis of hepatitis and that his current liver conditions were not at least as likely as not related to his in-service hepatitis.  He considered the Veterans history of acute hepatitis, and opined that, in the absence of noted risk factors, it strongly appeared to have been Hepatitis A, which was common worldwide (but especially in low-income countries) in the 1960s.  He opined that Hepatitis E was also a possibility, because (although extremely rare in the USA) Hepatitis E was seen in Vietnam and has almost certainly been present there for a long time, except for very rare acute deaths.  He reasoned that, except for rare acute deaths, Hepatitis A resolves without complications and that historically Hepatitis A is not a recognized cause of, or risk factor for, any subsequent disease or condition.  He also reasoned that acute Hepatitis E usually resolves without complications and does not commonly evolve into chronic infection and that his literature search identified no publications linking Hepatitis A or E to any additional sequelae or showed cysts or anemia as sequelae to any acute, self-limited viral hepatitis process.  He opined that the most likely cause for the Veterans right upper quadrant tenderness was his hepatic steatosis, which is most likely due to his obesity.  
The examiner noted that liver cysts are common incidental findings on abdominal CT and MRI and, when benign, are not linked to other liver conditions or to generalized illness; and that hepatitis does not cause iron deficiency, or iron deficiency anemia; and that while some forms of chronic hepatitis can cause other kinds of anemia, there is no evidence that the Veteran had chronic hepatitis.  He stated that fatigue and malaise could be caused by a wide variety of medical and psychological conditions, as could arthralgia, and could be exacerbated by psychological conditions; and that the Veterans fatigue, malaise and arthralgia were not specific for any objectively diagnosable abdominal condition.  
The examiner further noted that medical literature showed viral Hepatitis E shedding up to 112 days after symptom onset with no prolonged shedding after 112 days; that the Veteran had no current or past Hepatitis C diagnosis; and that, while the Veteran was noted as having had signs or symptoms of intermittent fatigue, intermittent malaise, daily arthralgia, and intermittent right upper quadrant pain, the examiner had found no signs or symptoms attributable to cirrhosis of the liver, biliary cirrhosis or cirrhotic phase of sclerosing cholangitis.  He considered diagnostic findings, including the stable benign cyst noted in the April 2014 CT scan, the May 2014 blood test, and the findings of iron deficiency with microcytic anemia, which the examiner opined were probably not due to liver cysts.
Additionally, the VA examiner opined that it is less likely than not that the Veterans fatigue, malaise, arthralgia, hepatic steatosis, liver cysts, iron deficiency, and anemia were caused (individually or collectively) by, or proximately due to the Veterans Agent Orange exposure, his in-service acute hepatitis, or to other stresses of active military service.  
Per the May 2017 Board remand, the Veteran underwent an additional VA examination in June 2017.  After examining the Veteran and reviewing the claims file, the examiner opined that the Veteran does not have a current diagnosis of any form of hepatitis or hepatitis residuals.  He noted that, although the available records document a history of exposure to both Hepatitis A and Hepatitis B while in Vietnam, the records also document immunity to both Hepatitis A and Hepatitis B due to exposure, per the Centers for Disease Control and Prevention guidelines. The examiner reasoned that Hepatitis A infection is usually self-limited; that full clinical and biochemical recovery are observed within two to three months in most patients, with complete recovery observed by six months in nearly all patients; and that infection confers lifelong immunity.  The examiner concluded that although the Veteran had been diagnosed with Hepatitis A and Hepatitis B in 1966, he did not currently have signs or symptoms attributable to chronic or infectious liver diseases, and had not been diagnosed with Hepatitis C.  
Also, the examiner opined that the Veterans liver cyst, hyperlipidemia, iron deficiency, hypokalemia, fatigue/malaise and arthralgia are less likely than not related to a past or current infection of hepatitis, and are less likely than not related to the Veterans exposure to herbicides, including Agent Orange during his service in Vietnam.  She reasoned that the laboratory results in 1987 and 2016 documented immunity to Hepatitis A and Hepatitis B due to natural infection with normal liver function tests, and that the Institute of Medicine research does not currently support a connection between these symptoms/conditions and exposure to herbicides, including Agent Orange. 
Taken together, the May 2015 and June 2017 VA examiners opinions establish that the Veteran does not currently have hepatitis, including Hepatitis A, Hepatitis B, Hepatitis C, or Hepatitis E, and that his current liver symptoms are not at least as likely as not related to his in-service hepatitis, his in-service herbicide exposure, or other stresses of active military service.  The May 2015 examiner offered alternative etiologies, opining that the Veterans anemia was probably not due to liver cysts, that obesity is a major risk factor for hepatic steatosis, that cysts when benign are not linked to liver conditions, and that hepatitis, when not chronic, does not cause iron deficiency anemia, while the June 2017 VA examiner explicitly opined that the Veterans current liver symptoms were not linked to Hepatitis B, Hepatitis A or Hepatitis C infection and reasoned that medical research did not support a connection between the Veterans skin conditions and herbicide agents.  
Upon review of the record, the Board finds the examiners combined opinions are probative because they are based on an accurate medical history and provide  explanations that contain clear conclusions and supporting data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  There is no medical opinion of record to the contrary.
While the Veteran is competent to report having experienced symptoms of fatigue, malaise, arthralgia, iron deficiency, hypokalemia, and hyperlipidemia since service, he is not competent to provide a diagnosis in this case or to determine that these symptoms were manifestations of his in-service hepatitis. The issue is medically complex, as it requires knowledge of the interaction between organ systems in the body, as well as interpretation of complicated diagnostic medical testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007) (noting lay persons general competence to testify as to symptoms but not to provide medical diagnosis).  Nor does he have the medical expertise to determine whether his hepatitis in service was the same condition as his current symptoms.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.). 
Further, to the extent the Veteran reported his current liver-related symptoms are related to service, these statements are merely the Veterans reported history and not medical opinions of a current diagnosis of hepatitis, nor medical evidence linking the Veterans current liver conditions to his hepatitis in service.  See LeShore v. Brown, 8 Vet. App. 406 (1995) (a bare transcription of lay history unenhanced by any additional medical comment by the examiner, is not competent medical evidence.) Thus, the Veterans own opinion regarding the onset and etiology of current liver conditions is not a competent medical opinion, and the combined medical opinions of the VA examiners are significantly more probative than the Veterans assertions.  Therefore, the May 2015 and June 2017 VA opinions are of greater probative weight than the Veterans assertions. See Neives-Rodriguez, 22 Vet. App. at 295.
In summary, the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of hepatitis, or that his liver symptoms are related to his in-service hepatitis or herbicide agents, and the claim for service connection is denied.
In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veterans claims, the doctrine is not applicable.  See 38 U.S.C. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

2.	Entitlement to service connection for a skin Disorder
The Veteran seeks service connection for a skin disorder, to include vitiligo and knots, to include as secondary to in-service herbicides.  
At the March 2014 Board hearing, the Veteran stated he has had a skin condition on his head and face for a while, that he did not have the condition in service and first noticed it after service discharge, and that he also experienced knots on his skin.
The question for the Board is whether the Veteran has a current skin disorder that began during service or is at least as likely as not related to an in-service injury, event, or disease, to include in-service hepatitis and herbicide exposure.
As an initial matter, as noted above, the Veteran served in the Republic of Vietnam from October 1965 to July 1966 and is presumed to have been exposed to herbicides.  However, the herbicide presumption does not apply to the Veteran because his current skin conditions are not among the disorders listed under the herbicide presumption.  Therefore, the presumption for herbicide exposure does not apply to the Veteran.  38 C.F.R. §§ 3.307(a)(6)(ii); 3.309(e). As such, service connection must be established on proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1034 (Fed. Cir. 1994).
The Board concludes that, while the Veteran has current skin condition diagnoses of inflamed cyst, folliculitis, and seborrheic keratosis, the preponderance of the evidence weighs against finding that his skin disorder began during service or is otherwise related to his military service, to include his exposure to herbicides.  38 U.S.C. §§ 1110, 1131, 5107(b); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a), (d).
The Veterans STRs are silent on treatment for or diagnosis of a skin condition during his military service.  In the July 1966 separation report of medical history, the Veteran self-reported experiencing boils; however, on his July 1966 separation examination, his skin was recorded as normal. 
The medical evidence of record does not indicate his skin condition is related to service or to herbicide exposure. While the Veteran testified at his Board hearing that his skin disorder began shortly after service, the first medical evidence documenting complaints of or findings related to a skin disorder was forty years after separation from service.  Medical records received in response to a September 2009 request were silent on a skin condition, including a February 2008 private treatment record that indicated no impressive skin lesions were present.  A February 2014 VA treatment record revealed a chin lesion, not painful, which the Veteran reported he had first noticed about two weeks prior and that had never happened before.  Biopsies performed at a VA medical center in February 2014 and March 2014 showed benign chronic inflammation, which was noted in a May 2015 VA treatment report as resolved.  In a January 2014 VA treatment record, the examiner noted multiple scattered lesions on the top of the Veterans head that the Veteran had reported he noticed about six month prior.  In a March 2016 VA treatment record, the Veteran reported having had folliculitis since the 1970s.  In a January 2017 VA treatment record, the Veteran complained of spots on his forehead, arms and legs that had been ongoing for years.
Further, in a May 2015 VA examination, the examiner diagnosed nonspecific folliculitis but with too few lesions for the examiner to be confidant, and no finding of vitiligo or knots. The examiner noted red swollen bumps or knots on the Veterans legs, upper arms, face, and upper forehead described as scattered indurated papules, as well as nonspecific inflammatory lesions consistent with folliculitis.  The record indicated no systemic manifestations due to skin disease and infection of the skin on less than five percent of total body area.  The examiner opined that it is less likely than not that the Veterans nonspecific folliculitis was caused by, or is proximately due to, the Veterans Agent Orange exposure, his in-service acute furunculosis (boils), his in-service hepatitis or other stresses of active military service.  He reasoned that the separation examination suggested a full recovery from the boils and that the subsequent course is most compatible with an unrelated nonspecific folliculitis.  He also reasoned that there is no sign of chloracne or of any other herbicide-associated condition, and that, because the Veterans skin was normal on his 1966 separation examination, the examiner had no basis to question the 1966 examiners findings.
In July 2017, an additional VA examiner provided an additional opinion, per the May 2017 Board remand.  She diagnosed the Veteran as having had three skin conditions during the appeal period:  an inflamed cyst in 2014; folliculitis in 2015; and seborrheic keratosis in 2015. She did not diagnose vitiligo and noted the STRs were silent on a vitiligo diagnosis. She further noted that the Veteran was currently being treated for folliculitis and that the seborrheic keratosis left cheek was not being treated because of its benign nature, while the inflamed cyst had been excised.  
The examiner opined that it is less likely than not that the Veterans folliculitis, seborrheic keratosis and inflamed cysts were incurred in or were related to the Veterans military service, to include exposure to herbicides, such as Agent Orange, during his service in the Republic of Vietnam.  She reasoned that the STRs are silent for complaints of, treatment for or diagnoses of folliculitis, seborrheic keratosis and an inflamed cyst on the left chin and that, per the Institute of Medicine, chloracne is the only dermatologic skin condition that may be related to herbicide exposure, and the Veteran currently does not currently have nor ever had been diagnosed with the condition.  In support, she noted that the Veteran reported tiny bumps on his chest, shoulders and upper legs for many years and had a several year history of left chin lesions, which had been lanced and treated twice.  She noted no benign or malignant skin neoplasms or systemic manifestations due to any skin disease.  The physical examination revealed infection on five to twenty percent of the total body area, with the folliculitis appearing as fine, raised papules on bilateral upper arms, shoulders and upper legs, and seborrheic keratosis appearing as a left cheek waxy black papule. The examiner considered the medical history, including a February 2014 VA examination report, that indicated the Veteran had reported a two week history of a bump on his left chin and an inflamed cyst diagnosis, as well as a May 2015 VA examination diagnosis of folliculitis.  
Taken together, the May 2015 and July 2017 VA examiners opinions establish that the Veterans skin condition is not at least as likely as not caused by or related to the Veterans military service, to include as secondary to his herbicide exposure. While the May 2015 VA examiner opined that the Veterans nonspecific folliculitis was not at least as likely as not related to his Agent Orange exposure, to his in-service acute furunculosis, to his in-service acute hepatitis, or to other stresses of active military service, the July 2017 VA examiner opined that the Veterans folliculitis, seborrheic keratosis and inflamed cysts were not at least as likely as not related to the Veterans military service, to include exposure to herbicides during his military service in Vietnam.  The combined rationale was that the Veterans July 1966 separation examination indicated normal skin at discharge and also suggested full recovery from his boils; that there was no sign of chloracne or of any other herbicide-associated condition; that the Veterans STRs were silent for complaints of, treatment for or diagnosis of folliculitis, seborrheic keratosis and  inflamed cyst; and that, per the Institute of Medicine research, the only dermatologic skin condition that may be related to herbicide or Agent Orange exposure is chloracne, and the Veteran did not currently have nor ever been diagnosed with this condition.  The examiners combined opinions are probative, because they are based on an accurate medical history and provided explanations that contained clear conclusions, articulated rationale, and supporting data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).
While the Veteran believes his skin condition is related to Agent Orange, the question of whether the skin disorder is related to herbicide agent exposure is outside the realm of common lay knowledge. The relationship between a skin disorder and herbicide exposure is a complex medical question as it deals with largely unobservable processes of the body and involves a complex etiology relating to chemical exposure, particularly because the Veterans skin condition did not manifest for many years after service.  As the evidence does not show the Veteran has such medical knowledge, the Veterans statements regarding the relationship between his skin disorder and presumed herbicide agent exposure are not afforded any probative weight.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Consequently, the Board gives more probative weight to the combined May 2015 and June 2017 examination opinions than to the Veterans lay assertions.
Further, to the extent the Veteran alleges he has suffered from a skin disorder since shortly after service, the Board does not find such assertion to be reliable. As noted above, the service separation examination reported the Veterans skin as normal, and the first medical evidence of record noting a skin condition is forty years after service.  Accordingly, a contention of a skin problem arising shortly after military service is not persuasive. See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a Veterans lay evidence).
In summary, the most probative evidence indicates that the Veterans current skin condition is not related to military service, to include as secondary to herbicide agents, and the claim for service connection is denied.








Continued on next page
 
In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veterans claims, the doctrine is not applicable. See 38 U.S.C. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 
 
Lana K. Jeng
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	M. C. Birder, Associate Counsel 

